UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6816


ROBERT L. MITCHELL, a/k/a Robert Lee Mitchell, a/k/a Robert
Mitchell,

                      Petitioner - Appellant,

          v.

WARDEN OF BROAD RIVER CORRECTIONAL INSTITUTION,

                      Respondent - Appellee,

          and

BILL BYARS, Director SC Dept of Corrections,

                      Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:13-cv-00470-CMC)


Submitted:   July 25, 2013                 Decided:   July 30, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert L. Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert    L.     Mitchell       seeks          to     appeal     the     district

court’s    order       dismissing      as     successive            his    28   U.S.C.      § 2254

(2006) petition.              The district court referred this case to a

magistrate       judge        pursuant        to     28        U.S.C.A.         § 636(b)(1)(B)

(West 2006 & Supp. 2013).                  The magistrate judge recommended that

relief    be    denied     and      advised     Mitchell            that    failure     to    file

timely    and    specific        objections         to    this       recommendation          could

waive appellate review of a district court order based upon the

recommendation.

               The     timely       filing     of        specific          objections        to    a

magistrate       judge’s       recommendation            is        necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties        have     been        warned        of       the      consequences          of

noncompliance.          Diamond v. Colonial Life & Accident Ins. Co.,

416   F.3d      310,    315-16       (4th     Cir.       2005);       Wright     v.     Collins,

766 F.2d     841,      845-46       (4th    Cir.    1985).           Mitchell         has   waived

appellate review of the district court’s order by failing to

file objections to the magistrate judge’s recommendation after

receiving proper notice.               Accordingly, we deny a certificate of

appealability and dismiss the appeal.

               We dispense with oral argument because the facts and

legal    contentions          are    adequately      presented             in   the    materials



                                               2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3